                 Case 2:20-cv-02161-SMB Document 8 Filed 01/27/21 Page 1 of 2




 1   Scott E. Davis
     State Bar No. 016160
 2   SCOTT E. DAVIS, P.C.
     8360 E. Raintree Drive, Suite 140
 3   Scottsdale, AZ 85260
 4   Telephone: (602) 482-4300
     Facsimile: (602) 569-9720
 5   email: davis@scottdavispc.com
 6   Attorney for Plaintiff Melea Maltzberger
 7
                                  UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF ARIZONA
 9

10   Melea Maltzberger,                                 Case No. 2:20-CV-02161-SMB
11                  Plaintiff,
12          v.                                           NOTICE OF VOLUNTARY
                                                         CASE DISMISSAL UNDER
13   Lincoln Life Assurance Company of Boston;           RULE 41
     Homesite Insurance Group; The Homesite
14   Insurance Group Disability Income Replacement
     Plan; The Homesite Insurance Group Group Life
15   Insurance Plan,
16                  Defendants.
17
            Pursuant to Fed. R. Civ. P. 41 (a)(1)(A)(i), Plaintiff Melea Maltzberger hereby
18

19   dismisses with prejudice the above-captioned matter. Each party will bear its own cost and

20   attorney’s fees.

21          Plaintiff advises the Court that the Complaint in this matter was filed on November
22
     10, 2020. None of the named Defendants have been served. None of the named Defendants
23
     have Answered or filed a Motion for Summary Judgment.
24

25
26
                                                -1-
     Case 2:20-cv-02161-SMB Document 8 Filed 01/27/21 Page 2 of 2




        RESPECTFULLY SUBMITTED this 27th day of January, 2021.
 1
 2                        SCOTT E. DAVIS, P.C.

 3                        By:    /s/ Scott E. Davis, Esq.
                                Scott E. Davis, Esq.
 4                              Attorney for Plaintiff
 5

 6

 7
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22
23

24

25
26
                                  -2-
